DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Objections
Claim 16 is objected to because of the following informalities:  the phrase “the metal layer, the metal layer;” in line 3 should be “the metal layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1 and 16, the term “metal layer” renders the claims unclear in scope. Must the layer comprise only metals, as understood from the periodic table? Or, does a metal layer include “transition metal nitrides” such as TiN? See claims 9 and 19. Usually TiN is not thought of as a metal layer because metals are particular elements of the periodic table, for example, in claims 9 and 19, the “transition metals.” Applicant’s other application describes TiN as a transition metal nitride, not as a metal layer. See US 2017/0207103 A1 at paragraph [0025]. On the other hand, TiN has been described in the art as a metal layer. See US 2016/0211151 Al at paragraph [0164]. It is therefore unclear whether the metal layer consists of metal or whether it is a metal-containing compound.  For the purposes of the rejection, “the metal layer” is interpreted as consisting of metal (the metal elements of the periodic table), with the exception that it can also include TiN or TaN, but no other metal-containing compounds (such as other oxides, nitrides or carbides).
Regarding claims 2-15, they are dependent form claim 1.
Regarding claims 17-21, they are dependent form claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0056167 Al) in view of Tadahiro et al (EP 0354669 A2).
Regarding claim 1, Wang discloses a method of etching (abstract), comprising: receiving a substrate having a working surface exposing a metal layer and having at least one other material exposed or underneath the metal layer (tungsten layer 110 reads on a metal layer, silicon 101 or silicon oxide 105 reads on one other material, paragraphs 0021-0022, Fig. 1A); and differentially etching the metal layer relative to the at least one other material by exposing the substrate to a gas-phase environment containing an halogen compound (fluorine reads on a halogen, paragraph 0023 and Fig. 1).  Wang is silent about that the halogen compound is anhydrous.  However, Wang discloses that the precursor gas is a fluorine-containing gas such as a hydrogen fluoride without mentioning any moisture-containing precursor (paragraph 0023).  In addition, Tadahiro teaches that hydrogen fluoride (a halogen-containing gas) with moisture causes high corrosivity and metal cannot be used as components of a dry etching 
Regarding claim 2, Wang discloses wherein the anhydrous halogen compound includes a diatomic halogen, or an interhalogen compound, or a combination thereof (paragraph 0023).  
Regarding claim 3, Wang discloses wherein the interhalogen compound includes a tetratomic interhalogen (chlorine trifluoride, paragraph 0023).  
Regarding claim 4, Wang discloses wherein the anhydrous halogen compound includes F2, or ClF3, or a combination thereof (paragraph 0023).  
Regarding claim 5, Wang discloses wherein the gas-phase environment further includes a nitrogen-containing gas (nitrogen trifluoride, paragraph 0023).  
Regarding claim 6, Wang discloses wherein the gas-phase environment further includes NF3 (nitrogen trifluoride, paragraph 0023).   
Regarding claim 7, Wang discloses wherein the at least one other material includes silicon-containing material (silicon 101 or silicon oxide 105, paragraph 0022).  
Regarding claim 8, Wang discloses wherein the silicon-containing material includes silicon oxide (layer 105, paragraph 0022).  

Regarding claim 10, Wang discloses wherein the metal layer contains W, and the at least one other material includes TiN (titanium nitride, paragraph 0025).  
Regarding claim 11, Wang discloses wherein the temperature of the substrate is between about -20°C and about 200°C when exposed to the anhydrous halogen compound (paragraph 0031), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claims 12-13, the temperature ranges of greater than 80 °C or greater than 170 °C overlap with the range of up to 200 °C of Wang. In addition, the “post-heat treating” does not require a previous step at a lower temperature, and therefore are also encompassed by the method of Wang.
Regarding claim 15, Wang conducts the process in the same chamber because there is no disclosure of using different chambers.
Claims 1, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0056167 Al) in view of Kal et al (US 2017/0207103 Al). 
Regarding claim 1, Wang discloses a method of etching (abstract), comprising: receiving a substrate having a working surface exposing a metal layer and having at least one other material exposed or underneath the metal layer tungsten layer 110reads on a metal layer, silicon 101 or silicon oxide 105 reads on one other material, paragraph 2) is a known precursor gas used in a dry etch process with little to no pattern damage (paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an anhydrous fluorine, which is a known diatomic fluorine used in a differential (selective) etch as taught by Kal, in the method of Wang, with a reasonable expectation of success.  One of ordinary skills would be motivated to use the anhydrous halogen gas because Kal taught that it is beneficial for minimizing pattern damage (paragraphs 0019-0020).
Regarding claim 12, Wang discloses wherein the temperature of the substrate is between about -20°C and about 200°C when exposed to the anhydrous halogen compound (paragraph 0031), which overlaps with the temperature ranges of greater than 80 °C as recited in the instant claim. In addition, Kal teaches that a dry etch process can be achieved in a two-step approach: exposing the substrate surface to a precursor at a first setpoint temperature to chemically alter a surface region of the target layer and a second step of elevating the temperature of the substrate (workpiece) to a second set point to remove the chemically treated surface region of the target layer (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill, in the 
Regarding claim 14, Wang in view of Kal discloses wherein the exposing the substrate to the gas-phase environment containing the anhydrous halogen compound, and the post- heat treating the substrate are performed independently in separate process chambers (Wang, paragraph 0023; Kal, paragraphs 0020 and 0033).  
Regarding claim 15, Wang in view of Kal discloses wherein the exposing the substrate to the gas-phase environment containing the anhydrous halogen compound, and the post- heat treating the substrate are performed in the same process chamber (Wang, paragraph 0023; Kal, paragraphs 0020 and 0033).  
Regarding claim 16, Wang discloses a method of etching (abstract), comprising: receiving a substrate having a working surface exposing a metal layer and having at least one other material exposed or underneath the metal layer tungsten layer 110reads on a metal layer, silicon 101 or silicon oxide 105 reads on one other material, paragraph 0021-0022, Fig. 1A); and differentially etching the metal layer relative to the at least one other material by exposing the substrate to a gas-phase environment containing an halogen compound (fluorine reads on a halogen, paragraph 0023).  The difference between the method of Wang and the method recited in the instant claim is: Wang is silent about that the halogen compound is anhydrous, and the differential etching (i) exposing the surface of the substrate to a chemical environment containing an anhydrous halogen compound at a first set-point temperature to chemically alter a surface region of the metal layer, and (ii) after the exposing, elevating the temperature of the substrate to a second set-point temperature to remove the chemically treated surface region of the metal layer.  However, Wang discloses that the precursor gas is a fluorine-containing gas such as a diatomic fluorine without mentioning any water containing precursor (paragraph 0023).  In addition, Kal teaches that anhydrous fluorine (F2) is a known precursor gas used in a dry differential (selective) etch process with little to no pattern damage (paragraph 0020).  Kal further teaches that a dry selective etch process can be achieved in a two-step approach: exposing the substrate surface to a precursor at a first setpoint temperature to chemically alter a surface region of the target layer and a second step of elevating the temperature of the substrate (workpiece) to a second set point to remove the chemically treated surface region of the target layer (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an anhydrous fluorine, which is a known diatomic fluorine used in a dry etch as taught by Kal, and to use the two-step approach as taught by Kal, in the method of Wang, with a reasonable expectation of success.  One of ordinary skills would be motivated to modify the method of Wang with the teaching of Kal, because Kal taught that the technique provides a differential (selective) etch process with little to no pattern damage (paragraph 0020).

Regarding claim 18, Wang discloses wherein the interhalogen compound includes ClF3 (chlorine trifluoride, paragraph 0023).  
Regarding claim 19, Wang discloses wherein the metal layer contains W (tungsten layer 110, paragraph 0022).  
	Regarding claim 20, Wang discloses wherein the temperature of the substrate is between about -20°C and about 200°C, which overlaps with the ranges recited in the instant claim. The temperature ranges are also generally disclosed by Kal (paragraph 0036), but is expected to be different than Wang because different materials are being etched. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited temperatures in the modified method of Wang in order to optimize the temperature for best results as one would expect the same results of adsorption and etching over the cited range. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0056167 Al) in view of Kal et al (US 2017/0207103 Al) as applied to claim 16 above, and further in view of Tsubota et al (US 2016/0211151 Al).
Regarding claim 21, Wang in view of Kal does not expressly disclose controlling the selectivity by temperature. However, Kal teaches that process parameters, such as 

Response to Amendments/Arguments
Amendments made to claims 1, 7, 9-10, 14-16, 19 and 21 as filed on November 29, 2021, are acknowledged. 
The amendments made to claims 1 and 5 have overcome the previous rejections related to term “controlled” under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on May 27, 2021. 
Applicant's arguments, see Remarks/Arguments, filed on November 29, 2021, with respect to term “metal layer” have been fully considered but they are not persuasive.  The Applicant argues that “As understood by one of ordinary skill in the art, recitation of a "metal layer" is open ended and thus, broad enough to include both (i) metals from the periodic table, and (ii) transition metals. Since the terms "metal layer" are open ended, Applicant submits that the Office Action's interpretation of these terms 
Applicant's arguments, see Remarks/Arguments, filed on November 29, 2021, with respect to the combination of Wang and Tadahiro have been fully considered but they are not persuasive.  The Applicant argues that “Tadahiro merely describes etching non-metal films such as a thermal oxide film (see Fig. 7 of Tadahiro), a CVD film (see Fig. 10 of Tadahiro), a boron silicate glass (BSG) film (see Fig. 11 of Tadahiro), and a phospho silicate glass (PSG) film of Tadahiro (see Fig. 12 of Tadahiro). As such, the combination of Wang with Tadahiro does not result in differential etching of a metal layer with an anhydrous halogen compound.”  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wang discloses that the precursor gas for differential etching a metal layer is a fluorine-containing gas such as a hydrogen fluoride without mentioning any moisture-containing precursor (paragraph 0023).  In addition, Tadahiro teaches that hydrogen fluoride (a halogen-containing gas) with moisture causes high corrosivity and metal cannot be used as components of a dry etching apparatus (page 2, lines 29-31), thus limiting the cleanliness of the process (page 2, line 35). Tadahiro teaches that an advantage of using anhydrous hydrogen fluoride is that a gas of ultra-clean grade may be supplied, 
Applicant's arguments, see Remarks/Arguments, filed on November 29, 2021, with respect to the combination of Wang and Kal have been fully considered but they are not persuasive.  The Applicant argues that “Wang describes a tungsten etching process using a fluorine- containing precursor. Since Wang does not disclose or suggest that the fluorine-containing precursor is anhydrous, the Office Action also relies on Kal for curing the deficiencies of Wang. However, like Tadahiro, Kal also does not disclose or suggest differential etching of metal layers. Instead, Kal merely describes etching silicon, which is a non-metal film. (See e.g., Kal at paragraph [0025]). As such, the combination of Wang and Kal does not result in the differential etching of metal layers using an anhydrous halogen compound.”  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Wang discloses that the precursor gas is a fluorine-containing gas such as a diatomic flurine without mentioning any water containing precursor (paragraph 0023).  In addition, Kal teaches that anhydrous fluorine (F2) is a known precursor gas used in a dry etch process with little to no pattern damage (paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an anhydrous fluorine, which is a known diatomic fluorine used in a dry etch as taught by Kal, in the method of 
The Applicant further argues that “Applicant submits that Kal is commonly owned by the Applicant of the present application. Applicant notes that although Kal describes using fluorine and nitrogen based gases for performing silicon etching, the method of performing differential etching of a metal layer using anhydrous halogen compounds was not known in the prior art.”  However, the Kal reference was published more than one year before the effective filing date of the current application.  Therefore, Wang in view of Kal renders it obvious the method of performing differential etching of a metal layer using anhydrous halogen compounds, see rejections above for more details.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713